NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                    ________________

                          No. 12-2844
                       ________________

                UNITED STATES OF AMERICA

                               v.

                       NELSON OTERO,
                                  Appellant
                       ________________

                          No. 12-3663
                       ________________

                UNITED STATES OF AMERICA

                               v.

                      MAXCIME CAGAN,
                                  Appellant
                       ________________

           Appeal from the United States District Court
                   for the District of New Jersey
         (D.C. Criminal Action Nos. 2-11-cr-00023-001/2)
           District Judge: Honorable Stanley R. Chesler
                        ________________

           Submitted Under Third Circuit LAR 34.1(a)
                        March 4, 2014

Before: McKEE, Chief Judge, AMBRO, and JORDAN, Circuit Judges

                 (Opinion filed: March 5, 2014 )
                                   ________________

                                       OPINION
                                   ________________

AMBRO, Circuit Judge

       Maxcime Cagan and Nelson Otero (“Cagan and Otero” or “Appellants”) were

each convicted by a jury for their involvement in a series of robberies in the New Jersey

area in 2010. Cagan was sentenced to 2,072 months’ imprisonment and Otero to 2,094

months’ imprisonment. Both appeal their convictions. Cagan’s attorney moved to

withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that

all potential grounds for appeal are frivolous. Cagan then filed a pro se brief in support

of his appeal. Otero refused appointed counsel on appeal and proceeds pro se. We grant

the Anders motion and affirm Appellants’ convictions on all counts.

I. Background

       Cagan and Otero were charged with committing seven armed robberies in New

Jersey between March and May of 2010. Specifically, a superseding indictment charged

each with one count of conspiracy to commit robbery, in violation of 18 U.S.C. § 1951(a)

(the “Hobbs Act”); seven counts of robbery, in violation of the Hobbs Act; and seven

counts of using a firearm in connection with a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A).1


1
 One of the six firearm counts was charged as a violation of 18 U.S.C.
§ 924(c)(1)(A)(iii) because firearms were discharged during the course of the robbery.
The other six counts charged violations of 18 U.S.C. § 924(c)(1)(A)(ii) because the
weapons were merely brandished during the robberies.

                                             2
       Six of the robberies targeted convenience stores; in the seventh, Appellants were

charged with robbing a liquor store. The Government presented overwhelming evidence

of Appellants’ guilt at trial, including: (1) eyewitness accounts from customers and store

employees present during the robberies; (2) surveillance video of the robberies; (3)

evidence connecting Cagan and Otero to each other and to the robberies, gathered during

searches of Otero’s residence, a storage locker, and a vehicle used in one of the robberies;

(4) recordings of incriminating wiretapped phone conversations; (5) evidence linking

Appellants to the rental cars used during the robberies; (6) New Jersey Turnpike records

placing those vehicles near the robbery locations at relevant times; (7) cell tower data

placing Cagan and Otero near each other and near the robberies at relevant times; (8)

ballistics evidence from one of the robberies;2 (9) the guns used during the robberies,

found in Otero’s home and in a car Appellants were in when they were arrested; (10)

DNA evidence arguably linking the guns to Cagan and Otero; and (11) Cagan’s own

incriminating statements.

       Cagan and Otero separately filed various pre-trial motions to exclude much of the

Government’s evidence, each of which was either withdrawn before trial or summarily

denied by the District Court with one exception. Judge Chesler held three days of

hearings and issued a detailed opinion denying Appellants’ motions to exclude the

Government’s ballistics expert. See United States v. Otero, 849 F. Supp. 2d 425 (D.N.J.

2012). Following a two-week trial, a jury found Appellants guilty on all counts. The

2
  Specifically, the Government presented a “toolmark identification” expert who testified
that bullet casings found at the scene of one of the robberies matched guns linked to
Cagan and Otero.
                                             3
District Court, as noted above, sentenced Cagan to 2,072 months’ imprisonment: 188

months’ imprisonment on each of the Hobbs Act counts, to run concurrently; 84 months’

imprisonment on the first gun charge, to run consecutively to all counts; and 300 months’

imprisonment on each of the 6 remaining gun charges, also to run consecutively to all

counts. Otero received the same sentence, except that he received an additional 22

months’ imprisonment on the Hobbs Act charges, resulting in a total imprisonment term

of 2,094 months.

II. Discussion3

       We address Cagan’s attorney’s motion to withdraw, followed by the arguments

presented by Cagan and Otero in their pro se briefs.

                                            A.

       Our rules provide that “[w]here, upon review of the district court record, counsel

is persuaded that the appeal presents no issue of even arguable merit, counsel may file a

motion to withdraw and supporting brief pursuant to Anders.” 3d Cir. L.A.R. 109.2(a).

If we concur with trial counsel’s assessment, we “will grant [the] Anders motion, and

dispose of the appeal without appointing new counsel.” Id. Our “inquiry . . . is thus

twofold: (1) whether counsel adequately fulfilled the rule’s requirements; and (2) whether

an independent review of the record presents any nonfrivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001).



3
 The District Court had jurisdiction over this matter pursuant to 18 U.S.C. § 3231. We
have jurisdiction pursuant to 28 U.S.C. § 1291.

                                             4
       In his Anders brief, Cagan’s counsel identifies a single potential ground for

appeal: that the District Court erred in not excluding the Government’s ballistics witness.

Our review of the record confirms counsel’s assessment.

       We apply an abuse-of-discretion standard when reviewing a District Court’s

decision to admit or exclude expert opinion testimony and its decisions as to how to

determine the reliability of that testimony. See Kumho Tire Co. v. Carmichael, 526 U.S.

137, 142 (1999); Pineda v. Ford Motor Co., 520 F.3d 237, 243 (3d Cir. 2008). Counsel

for Cagan states that the District Court had an ample basis on which to accept the

Government’s toolmark expert as reliable. We agree. The District Court held hearings

over three days on the issue, taking testimony from both the Government’s expert

witness, Stephen Deady, and a witness offered by Appellants to discredit the field of

toolmark identification. In an exhaustive opinion that analyzed Deady’s proposed

testimony against each of the factors set out in Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579, 593-94 (1993), and rejected Appellants’ counter-expert as biased and not

credible, the District Court concluded that the Government’s witness had “both essential

foundations for the admission of expert testimony under [Federal Rule of Evidence]

702—relevance and reliability[.]” Otero, 849 F. Supp. 2d at 438. We see no error in that

conclusion, and agree with Cagan’s counsel that it does not present a basis to challenge

Cagan’s convictions on appeal.

       We also agree with Cagan’s counsel that, even assuming the District Court erred

in its ruling on the Daubert motion or on some other pretrial motion, the remaining

evidence the Government presented against Cagan would render such an error harmless.

                                             5
Moreover, our independent review of the record indicates that there is no other

nonfrivolous basis on which Cagan may appeal at this time.

                                               B.

       Cagan filed a pro se brief following his counsel’s motion to withdraw. In it he

asserts two bases for appeal, neither of which has merit. First, Cagan argues that the

search warrants and his arrest were illegal. See Cagan Informal Br. at 4-5. That

argument appears to be based on the fact that the Government’s wiretaps (according to

Cagan) contained evidence that Appellants were also trying to rob a drug dealer during

the period the robberies were committed, a crime for which they were not indicted.

However, the Government sought to introduce only eight conversations from the many

tapes of recordings, all of which pertained only to the charged robberies, and the Court

thus denied Cagan’s motion to exclude irrelevant portions of the tapes as moot. Cagan

provides no basis to conclude that his arrest was illegal. Thus his argument concerning

the illegality of the wiretaps and his arrest lacks merit.

       Second, Cagan asserts that his trial counsel was ineffective. “It has long been the

practice of this court to defer the issue of ineffectiveness of trial counsel to a collateral

attack.” United States v. Thornton, 327 F.3d 268, 271 (3d Cir. 2003) (citation omitted);

see also United States v. McLaughlin, 386 F.3d 547, 555-56 (3d Cir. 2004).4 Those

claims typically involve facts that are not developed in the record, and our Court is ill

suited to developing the facts. “When an ineffective-assistance claim is brought on direct

4
 We have recognized an exception to this practice where “the record is sufficient to
allow determination of the issue.” Thornton, 327 F.3d at 271. That exception does not
apply here.
                                               6
appeal, appellate counsel and the court must proceed on a trial record not developed

precisely for the object of litigating or preserving the claim and thus often incomplete or

inadequate for this purpose.” Massaro v. United States, 538 U.S. 500, 504-05 (2003).

       The appropriate way for Cagan to challenge the effectiveness of his counsel is an

application for a writ of habeas corpus under 28 U.S.C. § 2255. We express no opinion

on the merits of his ineffectiveness claim at this time.

                                             C.

       Otero proceeds pro se on appeal, as he did at trial. His informal brief arguably

raises three issues on appeal. None of Otero’s arguments have merit.

       First, Otero challenges the District Court’s subject matter jurisdiction. He argues

that the Government failed to prove the jurisdictional element for the Hobbs Act charges.

Otero raised this argument before the District Court in a post-trial motion under Federal

Rule of Criminal Procedure 29(e), and the Court denied the motion in a written opinion.

Our review of a district court’s ruling on a motion for judgment of acquittal is plenary.

United States v. Berrios, 676 F.3d 118, 132 (3d Cir. 2012). The Court properly denied

the motion. Evidence that “the defendants’ conduct produces any interference with or

effect upon interstate commerce, whether slight, subtle or even potential,” is sufficient to

uphold a Hobbs Act prosecution. United States v. Haywood, 363 F.3d 200, 210 (3d Cir.

2004). “[A] jury may infer that interstate commerce was affected to some minimal

degree from a showing that the business assets were depleted.” Id. (internal quotation

marks and citation omitted). Here the Government met its burden by presenting evidence

that each of the businesses Appellants robbed sold products that crossed state lines, and

                                              7
that Appellants stole cash and cigarettes during each of the robberies. This evidence is

sufficient to establish the jurisdictional element of the Hobbs Act charges under

Haywood. The jury thus “could have found the essential elements of the crime beyond a

reasonable doubt,” Jackson v. Virginia, 443 U.S. 307, 319 (1979), and the motion to

dismiss the indictment was properly denied.

       Second, Otero alleges violations of his statutory and constitutional right to a

speedy trial. We ordinarily give plenary review to a district court’s compliance with the

Speedy Trial Act and review the factual determinations underlying the court’s findings

for clear error. United States v. Rivera Constr. Co., 863 F.2d 293, 295 n.3 (3d Cir. 1988).

Cagan and Otero were arrested on June 6, 2010 in Bergen County, New Jersey by local

law enforcement. Both remained in state custody until December 2010, when they were

taking into federal custody and ultimately indicted on January 13, 2011. Despite Otero’s

assertions to the contrary, the time he spent in state custody is not relevant to a

determination of whether there was a violation of his speedy trial rights. United States v.

Battis, 589 F.3d 673, 678-79 (3d Cir. 2009). The trial began no later than March 26,

2012. The delay between the federal indictment and beginning the trial was due largely

to the parties’ agreement that the trial be designated as a “complex case” (which set

agreed-upon extended deadlines) and joint requests by the parties that the trial date be

pushed back to allow sufficient time to prepare due to the complexity of the case. Supp.

App. at 1-12. The District Court properly excluded this additional time from the Speedy

Trial Act computation pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii), and (B)(iv). The

Government’s assertion is correct that no statutory violation occurred. Nor has Otero

                                              8
shown a violation of his constitutional right to a speedy trial. He did not assert such a

violation until February 6, 2012,5 and his trial began six weeks later. The 15-month delay

was attributable mostly to continuances requested by Otero’s standby counsel to which

Otero consented, and that delay was not unreasonable in light of the volume and

complexity of the evidence in this case and the seriousness of the penalties Otero faced.

The District Court properly denied his motion to dismiss the indictment on speedy trial

grounds.

       Finally, to the extent Otero raises ineffective-assistance-of-counsel claims in his

pro se brief, we decline to review those claims for the reasons explained above.

                                       *   *   *   *   *

       Cagan’s appellate counsel adequately fulfilled the requirements of Anders, and we

grant his motion to withdraw. Neither Cagan nor Otero has presented any nonfrivolous

challenge to the judgment of the District Court. We therefore affirm the judgment and

dismiss without prejudice the ineffective-assistance-of-counsel claims.




5
  “Although delay in asserting the constitutional right to a speedy trial does not constitute
a waiver, failure to assert the right will make it difficult for [a defendant] to prove that he
was denied a speedy trial.” Hakeem v. Beyer, 990 F.2d 750, 764 (3d Cir. 1993) (internal
quotations marks and citation omitted).
                                               9